Citation Nr: 0214834	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  99-23 118	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for VA compensation or pension benefits.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel








INTRODUCTION

The appellant claims service with the Commonwealth Army of 
the Philippines (USAFFE) from January 1942 to November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 letter to the appellant, by which 
the Department of Veterans Affairs (VA), Manila regional 
office (RO), informed him that his claim for VA benefits had 
been denied because records showed that he did not have the 
required military service to be eligible for VA benefits.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant had no qualifying active 
military service.


CONCLUSION OF LAW

The appellant lacks requisite service, and is  not eligible 
for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(d), 3.8, 3.203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug.29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000. 

VA has fully complied with the mandates of the VCAA.  The 
appellant's application for benefits was considered and he 
was provided a copy of the decision explaining why benefits 
were denied.   Furthermore, the September 1999 Statement of 
the Case, a February 2002 Supplemental Statement of the Case, 
and an August 2002 letter informed him of what was needed to 
establish entitlement to the benefit sought.  Inasmuch as VA 
has conducted all development necessary for the determination 
required, and since there is no conceivable evidence the 
appellant can submit to overcome the facts found, any further 
notice to the appellant regarding what type of evidence he 
could or should submit would serve no useful purpose. 

The record is complete with respect to the issue addressed 
below.  It is not prejudicial to the appellant for the Board 
to address his claim based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Therefore, VA has satisfied its duties to inform and assist 
the appellant with regard to this issue and the RO has done 
everything reasonably possible to assist the appellant with 
his claim.  Inasmuch as the Board's determination here is 
based on the provisions of the law and regulations regarding 
dates of service, further development regarding the evidence 
would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

Factual Background

The appellant asserts that he should be entitled to VA 
benefits based on service during World War II in the 
Commonwealth Army of the Philippines (USAFFE) from January 
1942 to November 1945.  

The appellant contends: that he was inducted to UASFFE in 
January 1942 and assigned as Supply Sgt. in HQ and HQ Service 
Co.; that he surrendered to the Japanese Armed Forces and was 
imprisoned in a POW camp from November 1942 to January 1943; 
that he reported to the Guerilla HQ (under Colonel Grasparil, 
Commanding Officer of the 66th Inf. Regt.) in November 1944 
and was assigned as MSGT. in HQ Combat Company under Captain  
Torecha; that he fought at Jare, Iloilo for five months with 
American Soldiers; and that he reported to the Processing 
Team in Camp Tering, Iloilo and was discharged in November 
1945. 

The evidence on file includes what appears to be a March 1975 
Certificate from the Republic of the Philippines, Department 
of National Defense, which indicates that the appellant was 
"inducted" in Hq. and Hq. Co., 1st  Bn., 75th Inf. on January 
14, 1942 and "processed" on November 1, 1945. 

The evidence also includes statements dated in September 1999 
and August 2002 from friends of the appellant, attesting to 
his assertions regarding his WW II service.

In a document dated February 25, 1998, the U.S. Army Reserve 
Personnel Center (ARPERCEN) certified that the appellant had 
"no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces."  Following another request for 
information, with a slight change in the spelling of the 
appellant's name, a January 2001 response indicated that 
there was no change warranted in the prior negative 
certification dated February 25, 1998.	

Analysis

To warrant basic eligibility to VA compensation or pension 
benefits, the claimant/appellant must establish first that he 
is a veteran.  38 U.S.C.A. 1110, 1521.  A veteran is a person 
who served (honorably) in the active military, naval, or air 
service.  38 U.S.C.A. § 101; 38 C.F.R. § 3.1. 

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

Findings by the service department as to qualifying service 
for VA benefits "are binding on VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

Here, the appellant has submitted a document showing he was 
"inducted" into the Commonwealth Army of the Philippines 
(USAFFE) in January 1942, and "processed" in November 1945.  
However, this document was not issued by the service 
department, and does not meet the evidentiary requirements of 
38 C.F.R. § 3.203.  It has been certified (after search under 
two alternate spellings of the veteran's name) that the 
appellant did not have any qualifying service.  VA is bound 
by this certification.  See Duro, supra.  Because the 
certification is binding on VA, lay statements to the 
contrary cannot overcome the factual finding the 
certification supports.  Accordingly, the appellant's claim 
must be denied.


ORDER

The appeal to establish basic eligibility for VA compensation 
and pension benefits is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

